Exhibit 10.3

Execution Version

 

LOGO [g902876g04o74.jpg]

Bank of America, N.A.

100 Westminster Street

RI-536-10-01

Providence, RI 02903

June 22, 2020

AstroNova, Inc.

600 East Greenwich Avenue

West Warwick, RI 02893

Attention: David Smith, Chief Financial Officer

Email: dsmith@astronovainc.com

Re: Modifications to Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated February 28, 2017 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among Astronova, Inc., a Rhode Island corporation (the “U.S.
Borrower”), the Guarantors party thereto from time to time, ANI APS, a Danish
private limited liability company (the “Danish Borrower” and together with the
US Borrower, the “Borrowers” and each a “Borrower”) and Bank of America, N.A.
(the “Lender”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement.

The Borrowers have requested that the Lender make certain amendments to the
Credit Agreement and the Lender is willing to do so, subject to the terms and
conditions set forth herein.

Now, therefore, in consideration of the agreements set forth herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

1. Sections 7.11(a) and (c) of the Credit Agreement provides that, among other
things, for the Measurement Period ending May 2, 2020, the Loan Parties and
their Subsidiaries shall not permit:

(a) the Consolidated Leverage Ratio to be greater than 3.00 to 1.00; and

(b) Consolidated EBITDA to be less than $9,500,000 ((a) and (b), collectively,
the “Specified Financial Covenants”).

Notwithstanding the terms and conditions set forth in Section 7.11(a) and (c) of
the Credit Agreement, the Lender hereby waives compliance by the Loan Parties
and their Subsidiaries with the Specified Financial Covenants for the
Measurement Period ending May 2, 2020 (the “Subject



--------------------------------------------------------------------------------

Measurement Period”) and hereby waives any Default arising from any
non-compliance by the Loan Parties and their Subsidiaries with the Specified
Financial Covenants for the Subject Measurement Period.

2. In addition to the financial covenants set forth in Section 7.11 of the
Credit Agreement (as modified hereby), the Loan Parties and their Subsidiaries
shall not permit Consolidated EBITDA for the trailing twelve month period ending
June 27, 2020 to be less than $9,500,000 (the “Additional EBITDA Covenant”). The
Additional EBITDA Covenant will be tested on August 15, 2020. The U.S. Borrower
shall deliver to the Lender, on or before August 15, 2020, a compliance
certificate in form and substance satisfactory to the Lender, evidencing
compliance with this covenant (the “Interim Covenant Compliance Certificate”). A
failure to comply with any of the covenants set forth in this paragraph 2 shall
constitute an immediate Event of Default under the Credit Agreement, for which
there shall be no grace or cure period.

3. Notwithstanding the terms and conditions set forth in Section 4.02 of the
Credit Agreement, the Borrowers confirm, acknowledge and agree that they shall
not submit a Request for Credit Extension and the Lender shall have no
obligation to honor any Request for Credit Extension from the date of this
letter agreement through and including August 15, 2020. After August 15, 2020,
the Borrower may only submit Requests for Credit Extensions, and the Lender
shall only be obligated to honor such Requests for Credit Extension, to the
extent that the request therefor complies with Section 4.02 of the Credit
Agreement. Additionally, notwithstanding the terms and conditions set forth in
Section 7.06 of the Credit Agreement, the Borrowers confirm, acknowledge and
agree that they shall not make any Restricted Payments that would otherwise be
permitted by Section 7.06(e) or (f) of the Credit Agreement from the date of
this letter until the date on which the Interim Covenant Compliance Certificate
has been delivered by the Borrowers to the Lender. Additionally, the Borrowers
and the Lender agree that from May 2, 2020 through and including August 15,
2020, the Borrowers shall not make Restricted Payments, and thereafter may only
make Restricted Payments in accordance with Section 7.06 of the Credit
Agreement.

4. Except as otherwise expressly specified in this letter, all terms,
conditions, covenants, representations and warranties contained in the Credit
Agreement and the other Loan Documents, all rights of the Lender and all of the
Obligations shall remain in full force and effect and are unaffected hereby. The
Loan Parties hereby confirm that the Credit Agreement and the other Loan
Documents are in full force and effect and that none of the Borrowers or any
other Loan Party has any right of setoff, recoupment or other offset or any
defense as of the date hereof with respect to any of the Obligations, the Credit
Agreement or any other Loan Document.

5. By its signature below, each of the Loan Parties represents and warrants that
(a) after giving effect to this letter, the representations and warranties set
forth in Article V of the Credit Agreement or in any other Loan Document are
true and correct in all material respects on and as of the date of this letter;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further, that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) without duplication of materiality
qualifiers as of such date or such earlier date, as applicable; and (b) after
giving effect to this letter, no event has occurred and is continuing which
constitutes a Default or an Event of Default.



--------------------------------------------------------------------------------

6. The execution, delivery and effectiveness of this letter shall not
(i) directly or indirectly constitute a course of dealing or, except as
expressly specified in this letter, other basis for altering any Obligations or
any other contract or instrument (including, without limitation, the Credit
Agreement and the other Loan Documents) or (ii) operate as a waiver of any
right, power or remedy of the Lender under the Credit Agreement or any Loan
Document or constitute a continuing consent or waiver of any kind, except as
expressly set forth herein.

7. This letter and the consent set forth above shall be effective upon the
execution and delivery hereof by the Loan Parties and Lender. This letter is a
Loan Document, and the terms and conditions of Sections 10.13 and 10.14 are
incorporated herein by reference, mutatis mutandis.

[Signature page follows.]



--------------------------------------------------------------------------------

Very truly yours,

 

BANK OF AMERICA, N.A., as the Lender

By:   /s/ Nicholas Storti Name:   Nicholas Storti Title:   Senior Vice President

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

ASTRONOVA, INC., as the U.S. Borrower and

Domestic Guarantor

By:   /s/ David S. Smith Name:   David S. Smith Title:   VP, CFO, Treasurer

 

ANI APS, as the Danish Borrower By:   /s/ Gregory A. Woods Name:   Gregory A.
Woods Title:   CEO & Chairman

 

TROJAN LABEL, APS, as the Foreign Guarantor By:   /s/ Gregory A. Woods Name:  
Gregory A. Woods Title:   President & CEO

 

cc:

Foley Hoag LLP

 

155 Seaport Blvd.

 

Boston, MA 02210

 

Attention: Malcolm G. Henderson, Esq.

 

Email: mhenderson@foleyhoag.com

 

[Signature Page to Letter Agreement]